By the Court.

Starnes, J.
delivering the opinion.
[1.] It is our opinion, that though, perhaps, it cannot be' said accurately that the instrument offered in evidence, and rulSd out by the Court, served to show in what manner the-note before the Court was to be paid, as was insisted on by the Counsel for the plaintiff in error; yet, that it did serve to prove the nature of the partnership, and may have served' to account for the manner in which the note was given up by Lipscomb to the other partners, as was alleged in the plea,, and to explain how it may have been delivered in payment of *690his share of expenses, and permitted to remain in the hands •of W. A. Sample, as a mere partnership memorandum.
In this point of view, it may serve to elucidate or throw light upon the transaction. And we know that every fact or circumstance having this effect upon the issue being tried, constitutes proper evidence in any case.
We think that the Court erred, therefore, in rejecting this instrument.
[2.] We are also of opinion, that the Court erred in holding that the admissions of the plaintiff, as administratrix, did' not bind the estate, and was not proper evidence in this case.
Administrators or executors, plaintiffs in an action, are bound by their admissions, in relation to the subject-matter of the suit, and they make them at their peril. They may injure the estate by making these improvidently; but the consequences must be between them and the estate. These admissions must be acted on by third persons with whom they deal, and must be held binding on those who make them, certainly, in all suits instituted by them. Hill vs. Buckminster, (5 Pick. 391.)
Any other rule would most unjustly place every one hav-ing dealings with these trustees, entirely at their mercy. ¡
Let the judgment be reversed.